IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOB LANCE : CIVIL ACTION
v. : NO. 18-4933

MIDLAND CREDIT MANAGEMENT
INC., et al.

ORDER

AND NOW, this 16" day of May 2019, upon considering the Defendants’ Motion to
compel arbitration (ECF Doc. No. 31) based upon facts adduced at discovery, Plaintiff's
Opposition (ECF Doc. No. 35), Defendants’ Reply (ECF Doc. No. 36), and for reasons in the
accompanying Memorandum, it is ORDERED:

1. Defendants’ Motion to compel arbitration (ECF Doc. No. 31) is GRANTED;

2. Plaintiff's Motions for class certification and summary judgment (ECF Doc. Nos.
25, 33) are DENIED as moot;

3. The parties’ obligations under our January 23, 2019 Order (ECF Doc. No. 9) are
adjourned until further Order;

4, The Clerk of Court shall place this matter in the Court’s suspense docket until we
are able to return the case to our active docket for consideration of motions to vacate/enforce or
dismiss;

5. As we set trial on Plaintiffs claim to begin on September 19, 2019 (as a class trial
no later than October 29, 2019) and the parties admit largely completing discovery on Plaintiffs
claims and may presumably use this discovery in the arbitration, we expect absent a showing of
extraordinary good cause this arbitration to be promptly scheduled and then completed no later

than October 31, 2019; and,
6. Defendants shall file a status memorandum not exceeding two pages on June 28,
2019, and every forty-five days thereafter confirming the parties and the arbitration panel’s
progress towards prompt resolution of this matter to allow us to reach a final Order dismissing this

matter by November 29, 2019.

 

KEARNEY, J.
